 1   Michele Molinario, Bar #020594
     Derek R. Graffious, Bar #033486
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7831
     mmolinario@jshfirm.com
 5   dgraffious@jshfirm.com
 6   Attorneys for Defendants City of Flagstaff
     and Mayor Coral Evans
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10   Joseph Martin McGhee and Gennaro Stephen           NO. 3:20-cv-08081-GMS
     Napolitano,
11                                                      DEFENDANTS CITY OF
                                          Plaintiffs,   FLAGSTAFF AND MAYOR
12                                                      CORAL EVANS’ JOINDER IN
                  v.                                    GOVERNOR DUCEY’S
13                                                      RESPONSE TO PLAINTIFF’S
     The City of Flagstaff; Coral Evans, Sued in her    EMERGENCY EX PARTE
14   Official Capacity as Mayor of the City of          APPLICATION FOR
     Flagstaff; Doug Ducey, Sued in his Official        TEMPORARY RESTRAINING
15   Capacity as Governor of the State of Arizona,      ORDER AND PRELIMINARY
                                                        INJUNCTION
16                                      Defendants.
17
18                Defendants, City of Flagstaff and Mayor Coral Evans (collectively “City
19   Defendants”), hereby join in Defendant Governor Ducey’s Response to Plaintiff’s
20   Emergency Ex Parte Application for Temporary Restraining Order and Motion for
21   Preliminary Injunction. [Doc. 31] Although Plaintiff’s Emergency Motion is not directed
22   at City Defendants or their Proclamations, the City Defendant’s join in Defendant
23   Governor Ducey’s Response due to the intertwinement of factual and legal arguments
24   made that may be applicable to the City Defendants’ Proclamations that Plaintiff
25   challenges. See Resolution Tr. Corp. v. Blasdell, 154 F.R.D. 675, 683 (D. Ariz. 1993)
26   (acknowledging that a co-defendant has standing to respond to a motion when its position
27   is adverse to the moving party).
28   ///
     8433154.1
 1
                       DATED this 5th day of May 2020.
 2
                                                JONES, SKELTON & HOCHULI, P.L.C.
 3
 4
                                                By /s/ Derek R. Graffious
 5                                                Michele Molinario
                                                  Derek R. Graffious
 6                                                40 North Central Avenue, Suite 2700
                                                  Phoenix, Arizona 85004
 7                                                Attorneys for Defendants City of Flagstaff
                                                  and Mayor Coral Evans
 8
 9                                 CERTIFICATE OF SERVICE
10               I hereby certify that on this 5th day of May 2020, I caused the foregoing
11   document to be filed electronically with the Clerk of Court through the CM/ECF System
12   for filing; and served on counsel of record via the Court’s CM/ECF system.
13
      /s/ Cindy Castro
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8433154.1                                    2
